Citation Nr: 0031421	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-04 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hepatitis C prior to April 30, 1998.

3.  Entitlement to an evaluation in excess of 30 percent for 
hepatitis C beginning April 30, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The appellant served on active duty from January 1989 to 
September 1996.  This case originally came before the Board 
of Veterans' Appeals (the Board) on appeal from a September 
1998 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
that decision, the RO granted service connection for 
hepatitis and assigned a noncompensable evaluation to this 
disability, effective from the date of the claim.  The 
disability rating for hepatitis C was subsequently increased 
to 30 percent for the period beginning April 30, 1998.  This 
was the date of a private medical examination that was said 
to be the first clinical evidence that the appellant was 
receiving treatment for his hepatitis C disability.  After 
this partial grant of benefits sought was issued, the 
appellant did not specifically withdraw his appeal.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus the issues are as set out on the title page.  In July 
2000, the Board remanded the case to the RO for additional 
evidentiary development; the RO has now returned the case to 
the Board for appellate review.

It is also noted that the appellant appealed the initial 
noncompensable rating that was assigned to the hepatitis 
disability after service connection was granted.  As such, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is 
for application.  


FINDINGS OF FACT

1.  All available and relevant evidence necessary for 
disposition of the issues on appeal has been obtained by the 
RO.

2.  The appellant's service-connected hepatitis C was 
manifested, prior to April 20, 1998, by complaints of 
occasional right upper quadrant pain and objective medical 
evidence of increased bilirubin levels, inflammation of the 
liver persisting for a long time and some weight fluctuation.

3.  On April 20, 1998, the appellant started Interferon 
therapy for his hepatitis C disability; this course was 
discontinued in October 1998.  This was followed by 
subsequent courses of Rebetron therapy in February 1999, and 
from October 1999 to February 2000.


CONCLUSIONS OF LAW

1.  Prior to April 20, 1998, the criteria for a compensable 
evaluation of not more than 10 percent for hepatitis C were 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code 7345 (2000); Fenderson v. West 12 Vet. App. 
119 (1999).

2.  The criteria for an evaluation of 100 percent for the 
hepatitis C disability were met as of April 20, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.71a, 
Diagnostic Codes 7343, 7345 (2000); Fenderson v. West 12 Vet. 
App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board would first like to address the concerns 
articulated by the appellant's representative in the October 
2000 Informal Hearing Presentation.  Despite explicit 
instructions in the July 2000 Remand to consider the 
additional evidence added since the Statement of the Case was 
issued and to consider all the evidence of record in its 
adjudication of the claim, the RO decided that the March 2000 
private treating gastroenterologist statement should not be 
considered.  No clear and cogent explanation for this action 
is of record.  However, even though the RO did not use the 
gastroenterologist's statement, it was available for its 
review.  Furthermore, since the Board is herein granting a 
100 percent evaluation for the relevant period, the claimant 
would not be prejudiced by the RO's failure to consider 
evidence that was properly before it.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted 
condition is encountered, it will be rated under a closely 
related disease in which not only the functions affected, but 
the anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  Consideration is to be given 
to all other potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered aging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Pursuant to the criteria set forth in 38 C.F.R. § 4.114, 
Diagnostic Code 7345, a 100 percent rating is warranted for 
infectious hepatitis where there is marked liver damage 
manifest by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy.  A 60 percent rating is 
warranted for infectious hepatitis where there is moderate 
liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
A 30 percent rating is warranted where there is minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures.  A 10 
percent rating is warranted where there is demonstrable liver 
damage with mild gastrointestinal disturbance.

As noted in the All Station Letter 98-35 "Hepatitis C," 
dated April 8, 1998, not only can hepatitis C be rated under 
Diagnostic Code 7345, complications of this chronic disease 
may be rated under Diagnostic Code 7343.  Diagnostic Code 
7343, relating to new malignant growths, provides for a total 
rating for one year following the cessation of therapeutic 
procedures.  Thereafter, Diagnostic Code 7343 requires that 
the disease be rated on residuals, provided that there is no 
recurrence or metastases.  38 C.F.R. § 4.114, Diagnostic Code 
7343.

In this case, a noncompensable disability rating is now 
assigned for the hepatitis C disability effective from 
September 25, 1996, the date service connection was granted.  
See 38 C.F.R. § 3.400.  The Board believes that the evidence 
discussed below does allow for the assignment of a higher 
disability rating of 10 percent from September 25, 1996 to 
April 19, 1998.  The medical evidence of record also 
indicates that the appellant's service-connected hepatitis C 
disability has not remained stable throughout the entire 
period, rather the appellant underwent multiple courses of 
therapy involving severe side effects.  The Board finds these 
circumstances to be analogous to those addressed by 
Diagnostic Code 7343.  In addition, the Board concludes, for 
the reasons set out below, that a rating greater than 10 
percent for this service-connected disability is not 
warranted prior to April 20, 1998.  See Fenderson, supra.

Review of the service medical records reveals that the 
appellant underwent liver function testing in September 1994; 
at that time his total bilirubin level was 0.4 mg/dl (normal 
values given as 0.2 to 1.2 mg/dl).  Laboratory studies 
performed in February 1995 revealed his total bilirubin level 
had risen to 0.9 mg/dl.  In March 1996, the appellant sought 
treatment for complaints of nausea and myalgias; his weight 
at that time was 165 pounds.  The clinical assessment was 
upper respiratory infection.  At the time of his June 1996 
separation examination, the appellant's weight had fallen to 
157 pounds.  In September 1996, the appellant underwent liver 
function testing; at that time his total bilirubin level was 
1.7 mg/dl and his direct bilirubin level was 0.3 mg/dl 
(normal values given as 0.0 to 0.2 mg/dl).

The appellant underwent a VA general medical examination in 
November 1996.  While the examiner indicated that laboratory 
testing had been performed and referred to the related 
reports, no such reports are included in the claims file.  
The appellant's weight at the time was recorded as 173 
pounds.

Medical records from the Columbia Clinic, dated in May 1997, 
reveal that the appellant sought treatment for recent flu-
like symptoms, including headaches and myalgias that had not 
entirely resolved.  His weight was recorded as 167 pounds.  
After he was referred for evaluation of his hepatitis C, the 
appellant was noted, in November 1997, to have felt only 
fairly well with occasional right upper quadrant pain.  The 
appellant's symptoms were such that he was referred for a 
liver biopsy.  Microscopic examination of the appellant's 
March 1998 liver needle biopsy revealed mild chronic 
persistent hepatitis.  The Board notes that the medical 
definition of "chronic" is "persisting over a long period 
of time."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 328 (28th ed. 
1994).

The evidence of probative value when viewed objectively does 
not clearly preponderate against the claim for an increased 
initial rating and in essence establishes entitlement to the 
10 percent schedular evaluation under Diagnostic Code 7345.  
A 10 percent rating is warranted under that Diagnostic Code 
where there is demonstrable liver damage with mild 
gastrointestinal disturbance.  In this case, the appellant's 
total bilirubin level in September 1996 had risen more than 
four-fold over his level two years earlier.  In addition, his 
direct bilirubin level was abnormal.  The appellant also 
demonstrated a fluctuating weight that decreased several 
pounds when he complained of nausea, myalgias and headaches 
during his last six months of service and in May 1997, and 
then increased thereafter when the symptoms had subsided.  
While these symptoms are associated with upper respiratory 
infections, they are also associated with hepatitis.  
Furthermore, the March 1998 liver needle biopsy revealed 
inflammation of the liver that had existed over a long period 
of time- for example the 18 months since the appellant's 
September 1996 discharge from the Army.  Resolving the 
benefit of the doubt in favor of the appellant, the Board 
finds that the criteria for a 10 percent evaluation under 
Diagnostic Code 7345 were met for the period from September 
25, 1996 to April 19, 1998.

After reviewing the appellant's disability in relation to its 
history, the Board finds that the competent and probative 
evidence of record does not tend to establish that, for the 
period between September 25, 1996 and April 19, 1998, he 
suffered from active hepatitis that was productive of minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance necessitating dietary 
restriction or other therapeutic measures that would warrant 
a 30 percent rating under Diagnostic Code 7345.  There is no 
evidence of record that the appellant's symptoms had resulted 
in medical restrictions being placed on his diet or that he 
received any therapeutic measure prior to the initiation of 
Interferon treatment on April 20, 1998.  

The Board finds no evidence that the appellant's service-
connected hepatitis C disability presented such an unusual or 
exceptional disability picture prior to April 20, 1998 as to 
require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  It is undisputed that 
the appellant's symptoms had an adverse effect on employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Indeed, the 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 C.F.R. 
§ 4.1.

There is no evidence that service-connected hepatitis C 
disability interfered markedly with employment prior to April 
30, 1998 in a way not contemplated by the schedular rating.  
Nor is there any evidence that the condition had caused 
repeated hospitalizations prior to April 30, 1998, or that 
there were any other exceptional disabling characteristics 
that would not be addressed by the schedular rating criteria.  
Accordingly, the Board finds that the regular schedular 
standards applied in the current case adequately describe and 
provide for the appellant's disability level for his 
hepatitis C prior to April 30, 1998, and that the grant of an 
extraschedular evaluation in excess of 10 percent for the 
disability prior to April 30, 1998 is not warranted.

The Board also finds that, as of April 20, 1998, the day the 
appellant began to undergo Interferon therapy for his hepatis 
C disability, the provisions of Diagnostic Code 7343 became 
applicable.  See All Station Letter 98-35 (April 1998).  That 
Code provides for a total rating for one year following the 
cessation of therapeutic procedures.  38 C.F.R. § 4.114, 
Diagnostic Code 7343.  As reported by the appellant's 
treating gastroenterologist in his March 2000 statement, 
beginning on April 20, 1998 the appellant began treatment 
with Interferon; this course of Interferon was discontinued 
in October 1998.  It was followed by subsequent courses of 
Rebetron therapy in February 1999, and from October 1999 to 
February 2000.  The gastroenterologist also stated in the 
March 2000 letter that, during these periods of therapy, the 
appellant experienced severe side effects from the treatment 
akin to those suffered by cancer patients undergoing 
chemotherapy and that these side effects rendered him 
incapable of holding gainful employment.  The 
gastroenterologist had previously noted, in September 1999, 
that the side effects of the appellant's combination therapy 
kept him from being able to work on a continual basis. 

Therefore, the Board finds that evidence of record, when 
viewed objectively, does establish entitlement to a total 
rating under Diagnostic Code 7343 beginning April 20, 1998.  
This rating will be in effect for one year following the 
cessation of his Interferon or Rebetron treatment, or other 
therapeutic procedure.  The current evidence of record 
indicates that the appellant was receiving Rebetron treatment 
until February 2000, but it unknown whether he has 
subsequently undergone another course or courses of such 
treatment.


ORDER

An evaluation of 10 percent, for the appellant's hepatitis C, 
beginning September 25, 1996, is granted.

An evaluation of 100 percent, for the appellant's hepatitis 
C, beginning April 20, 1998, is granted.



		
	M. HANNAN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 4 -


